Name: Commission Regulation (EEC) No 1818/88 of 28 June 1988 amending Regulation (EEC) No 1574/88 increasing to 34 500 tonnes the quantity of feed wheat held by the Belgian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 88 Official Journal of the European Communities No L 162/21 COMMISSION REGULATION (EEC) No 1818/88 of 28 June 1988 amending Regulation (EEC) No 1574/88 increasing to 34 500 tonnes the quantity of feed wheat held by the Belgian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation , (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 1574/88 (*), as last amended by Regulation (EEC) No 1717/88 (*), opened a standing invitation to tender for the export of 14 500 tonnes of feed wheat held by the Belgian interven ­ tion agency ; whereas, in a communication of 23 June 1988, Belgium informed the Commission of the intention of its intervention agency to increase by 20 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed wheat held by the Belgian intervention agency for which a standing invitation to tender for export has been opened should be increased to 34 500 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1574/88 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1574/88 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 34 500 tonnes of feed wheat to be exported to all third countries. 2. The regions in which the 34 500 tonnes of feed wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 1574/88 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1988 . For the Commission Frans ANDRIESSEN . Vice-President {') UJ NO L 281 , 1 . 11 . 1975, p. 1 . o OJ No L 110, 29. 4. 1988, p. 7. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 141 , 8 . 6. 1988, p. 25. O'OJ No L 152, 18 . 6. 1988, p. 47. No L 162/22 Official Journal of the European Communities 29 . 6. 88 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Liege 18 500 Hainaut 6 600 Namur 9 400'